       Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

              Plaintiff,

v.                                                               No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

              Defendants.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Plaintiff Richard Haertlein’s Opposed

Motion for Leave to Amend Complaint (the “Motion”), (Doc. 40), filed February 18, 2021;

Defendants’ Response in Opposition to Plaintiff’s Motion for Leave to Amend Complaint

(the “Response”), (Doc. 43), filed March 5, 2021; and Plaintiff’s Reply in Support of His

Motion for Leave to Amend Complaint (the “Reply”), (Doc. 47), filed March 19, 2021.

This matter was assigned to Chief United States Magistrate Judge Carmen E. Garza on

January 22, 2021. Thereafter, on March 22, 2021, United States Magistrate Judge

Gregory B. Wormuth, who is presiding by consent, (Doc. 31), referred this case to the

undersigned to perform legal analysis and recommend an ultimate disposition. (Doc.

49).

       After considering the parties’ briefing and the relevant law, the Court

RECOMMENDS that Plaintiff Richard’s Haertlein’s Motion be GRANTED.

I.     Factual and Procedural Background

       The Plaintiff filed his original Complaint in state court on April 5, 2020, including

claims for personal injury, respondeat superior, negligence, negligent entrustment,

breach of contract, bad faith, and statutory violations resulting from a tractor trailer
      Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 2 of 7




accident. (Doc. 1-2 at 1, 3). Defendants removed the case to federal court on August

10, 2020. (Doc. 1). Thereafter, the Court held a Rule 16 Scheduling Conference and

entered a Scheduling Order, setting a discovery deadline of April 15, 2021, which the

Court later extended to May 17, 2021. (Doc. 24); (Doc. 25); (Doc. 46). Plaintiff’s

deadline for amending the Complaint was December 16, 2020. (Doc. 25 at 1).

       On February 18, 2021, Plaintiff filed the instant Motion, seeking to amend his

Complaint to name two additional defendants, Jason Alfawadi and Airborne Trucking

LLC. (Doc. 40-1). In particular, Plaintiff’s proposed amendment names Jason Alfawadi

and Airborne Trucking LLC as defendants and raises new claims against them for

respondeat superior, negligence and negligent entrustment. Id. at 5-7. Defendants

Amerifield, Inc. and Assad Abbas oppose the Motion, arguing Plaintiff’s request to

amend is untimely and without good cause. See (Doc. 43).

II.    Standard of Review

       Generally, a plaintiff may file an amended pleading within 21 days of service

without leave of court. Fed. R. Civ. P. 15(a)(1). Otherwise, Rule 15(a)(2) of the Federal

Rules of Civil Procedure requires the opposing party’s written consent or leave of the

court. A plaintiff should be “afforded an opportunity to test his claims on the merits”

where the “underlying facts or circumstances relied upon . . . may be a proper subject of

relief.” Foman v. Davis, 371 U.S. 178, 182 (1962).

       An untimely filing of plaintiff’s motion “is a sufficient reason to deny leave to

amend, especially when the party filing the motion has no adequate explanation for the

delay.” Frank v. U.S. West Inc., 3 F.3d 1357, 1365-66 (10th Cir. 1993) (affirming district

court’s denial of plaintiff’s leave to amend when motion was filed four months late). The




                                              2
      Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 3 of 7




decision to grant leave to amend a complaint is within the court's discretion. Pallottino v.

City of Rio Rancho, 31 F.3d 1023, 1027 (10th Cir. 1994). Leave to amend a complaint

should be “freely given” unless there exists an apparent or declared reason why it

should not be permitted. Foman, 371 U.S. at 182. Such reasons include, but are not

limited to, “undue delay, undue prejudice to the opposing party, bad faith or dilatory

motive, failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Warnick v. Cooley, 895 F.3d 746, 755 (10th Cir. 2018); see also

Castleglen, Inc. v. Resolution Trust Corp., 984 F.2d 1571, 1585 (10th Cir. 1993).

       Further, where the moving party’s motion to amend is filed after the scheduling

order deadline for amending pleadings, the moving party must additionally demonstrate

good cause to modify the scheduling order pursuant to Rule 16 of the Federal Rules of

Civil Procedure. See, e.g., Navarro v. New Mexico Dep't of Pub. Safety, 2:16-cv-1180

JMC/CG, 2018 WL 2770134, at *1 (D.N.M. June 8, 2018). This standard “requires the

moving party to show that it has been diligent in attempting to meet the deadlines, which

means it must provide an adequate explanation for any delay.” Minter v. Prime Equip.

Co., 451 F.3d 1196, 1205 n.4 (10th Cir. 2006).

       Finally, whether the nonmoving party would suffer prejudice is the “most

important[ ] factor in deciding a motion to amend the pleadings[.]” Minter, 451 F.3d at

1207-08. “Typically, courts will find prejudice only when an amendment unfairly affects

non-movants in terms of preparing their response to the amendment.” Bylin v. Billings,

568 F.3d 1224, 1229 (10th Cir. 2009) (internal quotations and alteration omitted). Courts

most often make such a finding “when the amended claims arise out of a subject matter

different from what was set forth in the complaint and raise significant new factual




                                             3
       Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 4 of 7




issues.” Minter, 451 F.3d at 1208. Thus, an amendment may be found to be prejudicial

“if its timing prevents the defendant from pursuing a potentially promising line of

defense[.]” Id. at 1209.

III.   Analysis

       Plaintiff seeks to amend his Complaint to name Jason Alfawadi and Airborne

Trucking LLC as defendants, and to raise new claims of respondeat superior,

negligence, and negligent entrustment. (Doc. 40); (Doc. 40-1 at 5-7). Plaintiff explains

that on February 3, 2021, he learned for the first time from Defendants’ responses to

written discovery that Amerifield owned only the trailer portion of the tractor trailer,

whereas Jason Alfwadi of Airborne Trucking owned the tractor portion. (Doc. 40 at 1);

(Doc. 47 at 5.) He contends this information is material, requiring him now to seek relief

against these two additional parties. See (Doc. 40). Plaintiff further notes that denial of

the Motion would lead to unnecessary additional litigation; namely, Plaintiff would likely

file a separate identical action against Jason Alfawadi and Airborne Trucking LLC,

because the statute of limitations for his tort claims does not expire until September

2022. (Doc. 47 at 5-6).

       Defendants Amerifield, Inc. and Assad Abbas oppose the Motion, arguing

Plaintiff’s request to amend is untimely and “Plaintiff has offered no justification for the

delay.” (Doc. 43 at 1). Defendants contend that “Amerifield plainly identified the

existence” of the additional parties, and of “the owner/operator agreement between

Amerifield and Mr. Alfawadi,” in its initial disclosures, as well as in the Joint Status

Report, (Doc. 21), filed on October 9, 2021. (Doc. 43 at 3); (Doc. 21 at 10). Defendants




                                              4
      Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 5 of 7




argue that Plaintiff’s failure to amend the Complaint upon learning these facts from the

initial disclosures should foreclose amendment now. (Doc. 43 at 1-3).

       “Lateness does not of itself justify the denial of [a motion to amend].” Minter, 451

F.3d at 1205 (quotation omitted). The Court must focus on the reasons for the delay in

determining whether undue delay exists. Id. at 1206. The Court may

       properly deny a motion to amend when it appears that the plaintiff is using
       Rule 15 to make the complaint a moving target, to salvage a lost case by
       untimely suggestion of new theories of recovery, to present theories
       seriatim in an effort to avoid dismissal, or to knowingly delay raising an
       issue until the eve of trial.

Minter, 451 F.3d at 1206 (quotations and citations omitted).

       Here, Plaintiff initially believed Defendant Amerifield owned the entire tractor

trailer involved in the accident. See (Doc. 47). However, on February 3, 2021,

Defendant Airfield provided “a copy of the Independent Contractor Agreement between

Airborne and Alfawadi,” which changed Plaintiff’s understanding of the facts. Id. at 4. As

Plaintiff explains, Amerifield’s February 3, 2021 discovery responses showed that

Amerifield owned only the trailer portion of the tractor trailer, whereas Jason Alfwadi of

Airborne Trucking owned the tractor portion. Id. at 5. As such, it does appear, as

Plaintiff contends, that he learned new and material information which necessitated his

filing of this Motion, and thus Plaintiff has satisfied Rule 16’s requirement of explaining

the delay in seeking to amend his Complaint.

       Moreover, Defendants have mischaracterized Plaintiff’s basis for seeking to

amend the Complaint. Plaintiff does not allege, as Defendants imply, that he learned of

the existence of the additional parties for the first time on February 5, 2021, but rather

that he learned the nature of the parties’ involvement at that time. See (Doc. 40 at 1).




                                             5
      Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 6 of 7




Thus, the Court does not find Plaintiff is making the Complaint a moving target or

otherwise acting in bad faith. Minter, 451 F.3d at 1206. Indeed, “[t]he purpose of [Rule

15(a)] is to provide litigants the maximum opportunity for each claim to be decided on its

merits rather than on procedural niceties.” Id. at 1204 (quotations omitted).

       Additionally, Defendants have failed to show they would be unduly prejudiced by

the amendment Plaintiff seeks. Warnick, 895 F.3d at 755. First, the deadline for Plaintiff

to amend his Complaint without leave of the Court was December 16, 2020, (Doc. 25 at

1), and Plaintiff filed this Motion only two months later on February 18, 2021, (Doc. 40).

See, e.g., Navarro, 2018 WL 2770134, at *1, 2 (granting leave to amend where plaintiff

filed his motion nine months after the deadline to amend). Further, the parties have over

a month remaining to conduct discovery, which terminates on May 17, 2021, and no trial

has yet been set. (Doc. 46). Additionally, the parties are always free to request an

extension of the discovery deadline upon a showing of good cause. That therefore

leaves the parties adequate time to engage in discovery of the newly-asserted claims.

Id.

       The Court’s decision in Tuoni v. Metro. Prop. & Cas. Ins. Co., 1:16-cv-1291

GBW/KBM, 2017 WL 3701869, at *2 (D.N.M. Aug. 22, 2017), is instructive here. There,

as in the instant case, the plaintiff filed a motion to amend the complaint, and the parties

disputed not the futility of such amendment but rather whether it would unduly prejudice

the defendant. Id. In particular, the defendant argued that it would be prejudiced by the

plaintiff’s amendment, which sought to remove a declaratory judgment claim, because it

had relied on the plaintiff's declaratory judgment claim in deciding to omit a similar

counterclaim from its answer. Id. at *3. The Court determined that the defendant had




                                             6
      Case 2:20-cv-00796-GBW-CG Document 55 Filed 04/06/21 Page 7 of 7




failed to show prejudice, because the defendant could still either amend its answer to

include such a counterclaim, or seek dismissal or summary judgment on the basis of

that counterclaim. Id. Here, similarly, the Court finds Defendants have failed to

adequately explain how they would suffer the requisite prejudice as a result of the

proposed amendment. First, they can amend their Answer to conform to the additional

claims and parties. See id. at *3 (permitting defendant to amend its answer as of right to

assert a counterclaim responsive to the plaintiff’s amendments). Moreover, as explained

above, Defendants are not sufficiently prejudiced by any timing issues as a result of this

Motion.

       Therefore, since Plaintiff has adequately explained his delay in seeking to amend

the Complaint, and Defendants have failed to show the requisite prejudice, the Court

will RECOMMEND that Plaintiff be GRANTED leave to file his Amended Complaint.

IV.    Conclusion

       The Court therefore RECOMMENDS that Plaintiff’s Opposed Motion for Leave to

Amend Complaint, (Doc. 40), be GRANTED.

       THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition they
may file written objections with the Clerk of the District Court pursuant to 28 U.S.C. §
636(b)(1). A party must file any objections with the Clerk of the District Court
within the fourteen-day period if that party wants to have appellate review of the
proposed findings and recommended disposition. If no objections are filed, no
appellate review will be allowed.




                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             7
